Citation Nr: 1132933	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for diabetes mellitus as secondary to bilateral foot and ankle disabilities. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she incurred bilateral foot and ankle conditions in service, and that she developed diabetes several years following service as the result of inactivity caused by her foot and ankle problems.  

In January 2011 the Veteran testified before the Board.  At this time, the Veteran noted that she had served as a nurse and had both a bachelors and masters degree in this field.  She testified that during service she had pain in her feet and ankles that she self-medicated with Motrin to be able to walk without pain and perform her duties.  She indicated that this pain had persisted since service.  She and her representative asserted that her offered history in conjunction with the service treatment records documenting complaints regarding the feet should serve to substantiate the claims for service connection of disabilities of the feet and ankles.  They also asserted that the Veteran's diabetes were caused by her inability to exercise due to her foot and ankle problems.  The Veteran and her representative requested that she be afforded an examination to address her claims.  

The Veteran should be afforded VA examinations to address her claims for a bilateral foot condition and a bilateral ankle condition.  The documented in-service complaints regarding the feet coupled with the Veteran's provided history suggest that she may have conditions of the feet and ankles attributable to service.  Her status as a registered nurse also tends to suggest that she has conditions of the feet and ankles attributable to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a VCAA notice that notifies her of the information and evidence not of record that is necessary to substantiate her claim for service connection of diabetes mellitus on a secondary basis, to include by way of aggravation.  38 C.F.R. § 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that she is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on her behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the, presence, nature and likely etiology of any conditions of the feet and ankles.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any conditions of the feet and ankles, if diagnosed, is/are attributable to service, particularly the in-service complaints regarding the feet.

If the examiner finds that it is at least as likely as not that any condition(s) of the feet and ankles are attributable to service, the examiner should address the following:

Is it at least as likely as not that any condition(s) of the feet and ankles (i.e. a 50 percent probability or greater) caused diabetes mellitus?

If it is determined diabetes mellitus was not caused by any condition(s) of the feet and ankles, the examiner should opine whether it is at least as likely as not that diabetes mellitus has been aggravated by disabilities of the feet and ankles beyond natural progression, and if so, the examiner should indicate the approximate degree of disability  before the onset of the aggravation.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


